DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
	Applicant submits that the instant application is entitled to the priority date of U.S. Provisional Application No. 61/604824 filed on 2/29/2012. Re-evaluation of said provisional application indicates that the claimed method is indeed supported. Hence, the claims of the instant application are conferred an effective filing date of 2/29/2012.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Katherine Jensen on September 8, 2022. The application has been amended as follows: 
	Claim 14: Delete “an oligofructose” in line 3.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The invention is drawn to a method of decreasing an adiposity index in a subject in need thereof by orally administering a composition comprising a therapeutically effective amount of bacteria comprising substantially purified Akkermansia to the subject. The substantially purified Akkermansia is specified to comprise at least 50% of a strain of Akkermansia.
Cani et al. (WO 2014/075745 A1) was used to reject the claims under 35 U.S.C. 102(a) and 103. However, the claims of the instant application have been given the priority benefit under 35 U.S.C. 119(e). Cani et al. cannot therefore serve as prior art since its priority date of 11/19/2012 is predated by the instant application’s effective filing date of 2/29/2012. Thus, the rejections of record have been withdrawn. An updated search was performed and no prior art could be found. 
Claims were also previously rejected under 35 U.S.C. 112, first paragraph. Applicant argues that the U.S. provisional application discloses beneficial metabolic changes being correlated with gut bacteria changes including Akkermansia enrichment, and that these improvements can be transferred via oral administration of gut bacteria comprising Akkermansia. Applicant further argues that recipients of said gut bacteria were found to exhibit decreased adiposity. Thus, a person with ordinary skill in the art would have expected that administering substantially purified Akkermansia would produce similar metabolic improvement. All arguments have been fully considered and are found persuasive. The rejections have therefore been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Claims 1-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651